Citation Nr: 1452821	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel











INTRODUCTION

The Veteran served on verified active duty from June 1987 to July 1987 and from November 1988 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that reopened and denied the Veteran's claim for entitlement to service connection for bursitis of the right hip on a de novo basis.  By this decision, the RO also denied service connection for a low back disability (listed as a back condition), to include as secondary to service-connected right knee and left knee disabilities.  

The Board observes that the December 2010 RO decision reopened and denied the Veteran's claim for entitlement to service connection for bursitis of the right hip on a de novo basis.  However, service connection for bursitis of the right hip was previously denied in a final November 1996 RO decision.  Therefore, the Board was required to address whether the Veteran had submitted new and material evidence to reopen his claim for entitlement to service connection for bursitis of the right hip.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In February 2014, the Board reopened and remanded the issue of entitlement to service connection for bursitis of the right hip (listed as bursitis), as well as the issue of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee and left knee disabilities, for further development.  

An April 2014 RO decision granted service connection and a 10 percent rating for bursitis of the right hip, effective June 23, 2010.  Therefore, that issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that a March 2013 VA treatment entry noted that the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA).  The Board notes that VA is obliged to attempt to obtain potentially relevant SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the Board must remand this claim.  

Additionally, this case was previously remanded by the Board in February 2014, partly to make arrangements for the Veteran's claims file to be forwarded to the examiner who conducted an August 2010 VA spine examination report.  The examiner was to indicate whether the Veteran's low back disability was caused by or permanently worsened by either his service-connected right knee disability or his service-connected left knee disability and to provide a fully reasoned opinion for any conclusions that were reached.  

Pursuant to the February 2014 Board remand, in a March 2014 statement, the examiner who conducted the August 2010 VA spine examination indicated that the Veteran's claims file was reviewed.  The examiner reported that the Veteran had documentation of left and right knee pain that was manifested during service and which was sufficient to note that such disorders were present.  The examiner stated that, however, there was no trauma noted in the service treatment records which would connect the conditions and the Veteran's bilateral knee conditions would not be medically expected to result in the Veteran's low back pain.  The examiner commented that, therefore, the Veteran's low back disability was not caused by or would be expected to be medically aggravated by his knee pain.  

The Board observes that the examiner did not provide much in the way of a rationale for his opinion that the Veteran's low back disability was not caused by or aggravated by his service-connected right and left knee disabilities.  The examiner essentially just indicated that the Veteran's service-connected bilateral knee conditions would not be medically expected to result in the Veteran's low back pain.  The Board notes that the examiner did not address a January 2011 VA treatment report which noted that the Veteran's gait was steady with favoritism to his right lower extremity.  The assessment at that time included a T-12 compression fracture; sacroiliitis; right lower extremity radiculopathy, and left knee pain.  The Board observes that the Veteran has asserted that his gait problems due to his service-connected right and left knee disabilities have caused or aggravated his low back disability.  

In light of the deficiencies with the March 2014 statement from the VA physician, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for low back problems since July 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development must be documented in the claim file.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, preferably by one who has not previously examined him, to determine the nature and likely etiology of his claimed low back disability, to include as secondary to his service-connected right knee and left knee disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current low back disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disabilities are related to and/or had their onset during his periods of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of low back problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected right knee disability and/or left knee disability caused or aggravated any diagnosed low back disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examiner must specifically comment on a January 2011 VA treatment report which noted that the Veteran's gait was steady, but with favoritism to his right lower extremity.  

If aggravation of any diagnosed low back disabilities by the Veteran's service-connected right knee and left knee disabilities is found, the examiner must attempt to establish a baseline level of severity of the diagnosed low back disabilities prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



